Citation Nr: 1622218	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  16-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to accrued benefits based on entitlement to service connection for lung cancer.  

3.  Entitlement to accrued benefits based on entitlement to service connection for colon cancer.  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The decedent served on active duty from February 1966 to January 1968.  He died in March 2010.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant requested and was scheduled for a Board videoconference hearing on May 18, 2016.  However, prior to the date of the hearing, the appellant submitted a signed cancellation of the hearing request.  As such, it is deemed withdrawn.


FINDING OF FACT

On May 6, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative requesting a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement from the appellant and her representative received by the Board on May 6, 2016, the appellant withdrew this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


